DETAILED ACTION
This action is pursuant to the claims filed on 03/28/2022 Claims 21-40 are pending. A first action on the merits of claims 21-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “a first pair of smaller-sized most-distal apertures, a second pair of smaller-sized most-proximal apertures, and third and fourth pairs of larger-sized mid-apertures”. The use of “smaller” and “larger” in this limitation are relative terms and it is unclear what the first pair of apertures are smaller relative to, what the second pair of apertures are smaller relative to, and what the third and fourth pairs of apertures are larger relative to. For example, it is unclear if the second pair of smaller-sized most-proximal apertures need to be smaller than the first pair of smaller-sized apertures, just smaller than the larger-sized mid-apertures, or smaller than the side ports and one or more end ports of the device. As such, this limitation is indefinite. For purposes of examination the first pair and second pair of smaller-sized apertures will be interpreted to be smaller relative to the third and fourth pair of larger-sized mid-apertures and the larger-sized mid-apertures will be interpreted to be larger relative to the first and second pair of apertures.
Claim 39 recites the limitation "wherein the fluid distribution tube is a proximal portion of the irrigation tubing”.  The metes and bounds of this limitation are unclear. Parent claims 21 and 29 recite the fluid distribution tube having a “closed distal end” and the fluid distribution tube extending into the internal cavity, the internal cavity being claimed as the internal cavity of the shell of the distal tip electrode. As such, it is unclear how the fluid distribution tube, having a closed distal end and being located in a distal internal cavity of the device, is a proximal portion of the irrigation tubing. Review of applicant’s disclosure (PGPub No 2022/0218413) leads the examiner to believe that the applicant intended to recite the material of the fluid distribution tube is the same material as a proximal portion of the irrigation tubing as disclosed in paragraph [0052]. The examiner finds no other disclosure providing clarity to the instant claim language, figure 6 and the rest of the disclosure disclose the fluid distribution tube 100 being a distal portion of irrigation tubing 38. For purposes of examination, this limitation will be interpreted to read as the fluid distribution tube being made of the same material compared to the proximal portion of the irrigation tubing. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-30 and 32-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,284,939 in view of Kim (U.S. PGPub No. 2014/0276759). 
Regarding claim 21, the reference patent anticipates instant claim 1, except for the limitation “the fluid distribution tube having a closed distal end”. 
In related prior art, Kim teaches a similar catheter having a similar fluid distribution tube (Fig 1 plate 184) having a closed distal end (Fig 1 plate 184 has closed distal end with apertures at 183). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid distribution tube of the reference patent in view of Kim to incorporate the distal end of the fluid distribution tube being closed to arrive at the device of claim 21. Doing so would have advantageously allowed for the apertures to more effectively distribute fluid through the fluid distribution tube as shown by the fluid distribution flow pattern of figure 1 of Kim.
Regarding claims 22-27, 29-30, in view of claim 21 above, claims 2-9 of the reference patent claim this language.
Regarding instant claim 28, in view of the rejection of claim 22 above, claims 6 and 7 of the reference patent claim the apertures of the fluid distribution tube having distal-most, proximal-most, and middle pairs of apertures, and that the apertures may be different sizes. 
The reference patent claims substantially all the limitations of the claim(s) except the first pair of most-distal apertures being smaller, a second pair of most-proximal apertures being smaller, and third and fourth pairs of mid-apertures being larger. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the distal-most, proximal-most, and middle aperture pairs with the relative sizes as claimed, since applicant has not disclosed that the relative sizing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any other sizing configuration. 
Regarding instant claims 32-38, claims 6 and 7 of the reference patent claim the apertures of the fluid distribution tube having distal-most, proximal-most, and middle pairs of apertures, and that the apertures are different sizes. 
The reference patent claims substantially all the limitations of the claim(s) except the relative sizing of the apertures relative to the side ports and the one or more end ports of the shell. It would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the sizing of the of the apertures to be smaller, larger, or generally the same as the side ports and end ports to arrive at each of claims 32-38, since applicant has not disclosed that the relative sizing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with any other sizing configuration.
Regarding instant claim 39, the reference patent fails to claim wherein the fluid distribution tube is a proximal portion of the irrigation tubing (see 112b rejection above)
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the fluid distribution tube as being made of the same material as the irrigation tubing, since applicant has not disclosed that the irrigation tubing and fluid distribution tube being the same material solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the fluid irrigation tube and irrigation tubing being defined by different materials. Examiner notes paragraph [0052] of the instant application’s pgpub (2022/0218413) disclosing the alternative embodiments of the fluid distribution tube and irrigation tubing being made from the similar materials or different materials.
Regarding instant claim 40, the reference patent fails to claim wherein the fluid distribution tube is a separate component from the irrigation tubing.
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the fluid distribution tube as a separate component fluidly coupled to the irrigation tubing, since applicant has not disclosed that the irrigation tubing and fluid distribution tube being separate components solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the fluid irrigation tube and irrigation tubing being defined by the same component. Examiner notes paragraph [0052] of the instant application’s pgpub (2022/0218413) disclosing the alternative embodiments of the fluid distribution tube and irrigation tubing being made from the same component or separate components.
Claim 31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,284,939 in view of Kim (U.S. PGPub No. 2014/0276759) as applied to claim 30, and in further view of de la Rama (U.S. PGPub No. 2010/0152731). 
Regarding claim 31, the reference patent claims the plurality of apertures having different radial positions being longitudinally adjacent, but fails to explicitly claim wherein at least two longitudinally- adjacent apertures are 90 degrees radially offset from each other.
In related prior art, de la Rama teaches a similar fluid distribution tube having longitudinally adjacent apertures being 90 degrees readially offset from each other ([0059] and Figs 8-9 apertures 136a and 136b). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apertures of the reference patent in view of Kim and de la Rama to incorporate the at least two longitudinally adjacent apertures being 90 degrees radially offset from each other. Doing so would be obvious to one of ordinary skill in the art to provide an aperture configuration that yields a substantially uniform flow pattern ([0060]).
Allowable Subject Matter
Claims 28 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter of claims 21-40: The Panescu (U.S. Patent No. 6,053,912), Kim (U.S. PGPub No. 2014/0276759), and Potter (U.S. PGPub No. 2014/0200441) references fail to teach “at least one of the plurality of apertures of the fluid distribution tube being more proximal than a most proximal one of the side ports of the shell and in fluid communication with the proximal shell portion that is devoid of any side ports … and at least one other of the plurality of apertures of the fluid distribution tube being distal the most-proximal one of the plurality of generally circular side ports of the shell”.  Panescu teaches a similar electrophysiologic catheter comprising a tip electrode comprising a shell with a plurality of generally circular side ports (Fig 2a-2b), however Panescu fails to teach a fluid distribution tube with the claimed configuration of a plurality of apertures. Kim teaches a similar ablation catheter comprising a tip electrode with a plurality of side ports and a fluid distribution tube comprising a plurality of apertures. Kim specifically discloses “at least one of the plurality of apertures of the fluid distribution tube being more proximal than a most proximal one of the side ports of the shell and in fluid communication with the proximal shell portion that is devoid of any side ports” (Fig 1 openings of plate 184 and legs 186 are proximal from ports 135). Kim fails to disclose at least one other of the plurality of apertures of the fluid distribution tube being distal the most-proximal one of the plurality of generally circular side ports of the shell. Potter discloses a similar catheter comprising a plurality of side ports on a tip electrode (Fig 19 ports 303) and a fluid distribution tube comprising a plurality of apertures (Fig 19, manifold assembly 319 and apertures 314) wherein at least one other of the plurality of apertures of the fluid distribution tube being distal the most-proximal one of the plurality of generally circular side ports of the shell (Fig 19, some of apertures 314 are distal from most-proximal side port 303). A combination of Panescu in view of Kim and Potter to incorporate a fluid distribution tube into the shell of Panescu such that “at least one of the plurality of apertures of the fluid distribution tube is more proximal than a most proximal one of the side ports of the shell and in fluid communication with the proximal shell portion that is devoid of any side ports … and at least one other of the plurality of apertures of the fluid distribution tube being distal the most-proximal one of the plurality of generally circular side ports of the shell” would solely rely on impermissible hindsight by picking and choosing features from Kim and Potter to incorporate into Panescu using information solely gleaned from the applicant’s specification. No other pertinent prior art reference were found that would overcome the above deficiencies. Therefore, there is no motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto to arrive at claim(s) 21-40
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794